Citation Nr: 1121104	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic back disorder, to include a lumbosacral strain, and as secondary to service-connected residuals of a left ankle fracture. 

2.  Entitlement to service connection for a disability of the bilateral knees. 

3.  Entitlement to service connection for a disability of the bilateral hips. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1947 to May 1949, from June 1949 to April 1955, and from February 1957 to January 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2002 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2003, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In March 2003, January 2004, February 2006, and July 2008, the Board remanded the claim for entitlement to service connection for a chronic back disorder for additional development.  The claim was then denied by the Board in a May 2009 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In March 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the May 2009 Board decision be vacated and remanded.  The appeal was returned to the Board and in July 2010 the Board again denied the claim.  The Veteran appealed the July 2010 to the Court, and in March 2011, the parties agreed that another JMR was necessary.  The case has now returned to the Board for further action. 

In its January 2004 remand, the Board acknowledged that the RO previously denied entitlement to service connection for a chronic low back disability, specifically, certain congenital and developmental anomalies of the lumbosacral spine, in an April 1963 rating decision.  While the RO had characterized the Veteran's current claim for service connection as a request to reopen, the Board determined that de novo review of the claim was appropriate.  As such, this matter has been characterized as reflected on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to comply with the provisions of the March 2011 JMR.  Specifically, the Veteran should be provided an additional VA examination and medical opinion with an orthopedist specialist, and he should be provided notice of the evidence necessary to substantiate a claim based on secondary service connection.  

Additionally, in April 2010, the Veteran filed a notice of disagreement with an October 2009 rating decision denying entitlement to service connection for disabilities of the bilateral knees and hips.  As the Veteran has not been provided a statement of the case (SOC) in response to the notice of disagreement, a remand is required for the issuance of a SOC on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO is to send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for secondary service connection for a chronic low back disorder.  

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA who treated the veteran for a low back disorder since October 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of the claimed chronic back disorder.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the orthopedist for review of the case.  A notation to the effect that this record review took place should be included in the report of the orthopedist.  

After examining the Veteran and reviewing the complete record, including the February 1963 X-ray report and the other VA examinations of record, the orthopedist is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed chronic back disorders are etiologically related to any incident of the Veteran's active service.  The examiner should also determine whether any diagnosed chronic back disorders  are caused or aggravated by the service-connected residuals of a left ankle fracture.  A complete rationale should be provided for all expressed opinions.  The examiner's rationale must include a discussion of the February 1963 X-ray report and the opinion of the February 2006 VA examiner that the Veteran incurred a back injury during service.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  The AMC/RO is to issue a statement of the case to the Veteran and his representative on the issues of entitlement to service connection for bilateral knee and bilateral hip disabilities.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.  

4.  After the above development, readjudicate the claim for entitlement to service connection for a chronic back disorder.  If the claim remains denied, furnish the Veteran a supplemental statement of the case (SSOC) and provide an adequate opportunity for response before returning the case to the Board, if otherwise in order.  

If the Veteran perfects an appeal with respect to the claims for service connection for bilateral knee and hip disabilities, the AMC/RO is to ensure that any indicated development is completed before those claims are returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



